 



Exhibit 10.1
EXECUTIVE CHANGE IN CONTROL AGREEMENT
     THIS AGREEMENT is entered into this ___ day of                     , 200___
by and between GARDNER DENVER, INC., a Delaware corporation, its affiliates,
successors and assigns (the “Company”), and                      (the
“Executive”).
     WHEREAS, the Company’s Board of Directors (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to ensure that
the Company and its affiliates will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a
termination of the Executive’s employment in certain circumstances, including
following a Change in Control as defined herein. The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened
termination of the Executive’s employment in such circumstances and to provide
the Executive with compensation and benefits arrangements upon such a
termination which ensure that the compensation and benefits expectations of the
Executive will be satisfied and which are competitive with those of other
corporations who may seek to employ the Executive.
     NOW, THEREFORE, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement with the Executive, and it is
hereby agreed as follows:

1.   Definitions. For purposes of this Agreement, the following terms will have
the following meanings unless otherwise expressly provided in this Agreement:

  (a)   Accrued Compensation. “Accrued Compensation” means (A) Executive’s
annual base salary pro-rated through the Date of Termination to the extent not
already paid, (B) any reimbursement (in accordance with the Company’s expense
reimbursement policy) for reasonable and necessary business expenses incurred by
Executive on behalf of the Company before the Date of Termination,
(C) Executive’s accrued and unused vacation pay (in accordance with the
Company’s vacation policy) to the extent not already paid, and (D) bonuses and
incentive compensation to which Executive is entitled under the terms of
applicable bonus or incentive plans or awards maintained by the Company.     (b)
  Accrued Other Benefits. “Accrued Other Benefits” means any amounts or benefits
required to be paid or provided to Executive or which Executive is eligible to
receive under any plan, program, policy or practice or other contract or
agreement of the Company through the Date of Termination, subject to the terms
of any such plan, program, policy, practice or other contract or agreement not
inconsistent with the terms contained herein.     (c)   Base Salary. The “Base
Salary” means the greater of Executive’s annual base salary at the rate in
effect immediately before a Change in Control and Executive’s annual base salary
at the rate in effect as of Executive’s Notice of Termination.

Executive’s Initials:                       

1



--------------------------------------------------------------------------------



 



  (d)   Beneficiary. “Beneficiary” means any individual, trust or other entity
named by the Executive to receive the severance payments and benefits payable
hereunder, if any, in the event of the death of the Executive. Executive may
designate a Beneficiary to receive such payments and benefits by completing a
form provided by the Company and delivering it to the Company’s Vice President
General Counsel & Secretary. Executive may change his or her designated
Beneficiary at any time (without the consent of any prior Beneficiary) by
completing and delivering to the Company a new beneficiary designation form. If
a Beneficiary has not been designated by the Executive, or if no designated
Beneficiary survives the Executive, then the payment and benefits provided under
this Agreement, if any, will be paid to the Executive’s estate, which shall be
deemed to be Executive’s Beneficiary.

  (e)   Board. “Board” means the Board of Directors of the Company.     (f)  
Bonus Amount. The “Bonus Amount” means the highest annual cash bonus paid or
payable to Executive by the Company pursuant to the Executive Annual Bonus Plan
for the three full fiscal year period ending immediately before Executive’s
Notice of Termination.     (g)   Cause. “Cause” means:

  (i)   the Executive’s willful and continued failure to substantially perform
the Executive’s reasonably assigned duties with the Company or its affiliates
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness), which failure continued for a period of at least
thirty (30) days after a written demand for substantial performance signed by a
duly authorized officer of the Company, has been delivered to the Executive
identifying the manner in which the company believes that the Executive has not
substantially performed his or her duties;     (ii)   the Executive’s breach of
fiduciary duty involving personal profit, commission of a felony or a crime
involving fraud or moral turpitude, or material breach of any provision of this
Agreement; or     (iii)   the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.         For purposes of this definition, no act or failure to act
on the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without a reasonable belief
that the action or omission was legal, proper, and in the best interests of the
Company or its affiliates. Any act, or failure to act, based on authority given
pursuant to a resolution duly adopted by the Board, the instructions

Executive’s Initials:                       

2



--------------------------------------------------------------------------------



 



      of a more senior officer of the Company or the advice of counsel to the
Company or its affiliates will be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Company and its affiliates.

  (h)   Change in Control. A “Change in Control” means the occurrence of any one
of the following events:

  (i)   any “person” (as defined in Sections 13(d) and 14(d) of U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the company in substantially the
same proportions as their ownership of stock of the Company, acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 20% of the combined voting power of the then-outstanding
securities of the Company entitled to vote in the election of directors (the
“Voting Securities”) ; or     (ii)   during any period of not more than two
consecutive years, individuals who, at the beginning of such period, constitute
the Board and any new directors (other than any director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in subsections 1(h)(i), 1(h)(iii), or 1(h)(iv) of this Agreement)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; or    
(iii)   the stockholders of the Company approve and the Company consummates a
merger other than (A) a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Voting Securities; or     (iv)   the stockholders
of the Company approve and the Company consummates a plan of complete
liquidation or dissolution of the Company, or a sale of all or substantially all
of the assets of the Company.

Executive’s Initials:                       

3



--------------------------------------------------------------------------------



 



      A Change in Control has not occurred solely because any person acquired
beneficial ownership of 20% or more of the outstanding Voting Securities as a
result of the Company’s acquisition of Voting Securities which reduced the
number of Voting Securities outstanding and increased the person’s number of
shares proportionately owned.

  (i)   Date of Termination. The “Date of Termination” means the date specified
in a Notice of Termination pursuant to paragraph 3 hereof, or the Executive’s
last date as an active employee of the Company and its affiliates before a
termination of employment due to death, Disability, or other reason, as the case
may be.     (j)   Disability. “Disability” means the Executive’s total and
permanent disability as defined under the terms of the Company’s long-term
disability plan in effect on t he Date of Termination.     (k)   Effective
Period. The “Effective Period” means the 24-month period following any Change in
Control.     (l)   Good Reason. “Good Reason” means, unless the Executive has
consented in writing thereto, the occurrence, after a Change in Control of any
of the following events or conditions::

  (i)   The actual assignment (not merely the announcement of a plan or present
intention) to the Executive of any duties that would constitute a material
diminution in the Executive’s position as in effect immediately prior to the
Change in Control, including any material diminution in status, title,
authority, duties or responsibilities or any other action which results in a
material diminution in such status, title, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or the Executive’s employer promptly after receipt of notice thereof given by
the Executive;     (ii)   A material diminution (five percent or greater) by the
Company or the Executive’s employer in the Executive’s base salary;     (iii)  
The Company requiring the Executive to be based at any location that is a
material change of more than forty (40) miles from the Executive’s regular place
of employment immediately prior to the Change in Control ;     (iv)   Following
a Change in Control, unless a plan providing a substantially similar
compensation or benefit is substituted, (A) the failure by the Company or any of
its affiliates to continue in effect any material fringe benefit or compensation
plan, retirement plan, life insurance plan, health and accident plan or
disability plan in which the Executive is participating

Executive’s Initials:                       

4



--------------------------------------------------------------------------------



 



      prior to the Change in Control, or (B) the taking of any action by the
Company or any of its affiliates which would adversely affect the Executive’s
participation in or materially reduce his benefits under any of such plans or
deprive him of any material fringe benefit; or

  (v)   Following a Change in Control, the failure of the Company or the
affiliate of the Company by which the Executive is employed, or any affiliate
which directly or indirectly owns or controls any affiliate by which the
Executive is employed, to obtain the assumption in writing of the Company’s
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company or such affiliate within 15 days after a
reorganization, merger, consolidation, sale or other disposition of assets of
the Company or such affiliate.     (vi)   Any purported termination of the
Executive’s employment by the Company which is not effected pursuant to a Notice
of Termination satisfying the requirements of paragraph 3 hereof; and for
purposes of this Agreement, no such purported termination shall be effective.

      For purposes of this Agreement, any determination of “Good Reason” made by
the Executive in good faith based upon his reasonable belief and understanding
shall be conclusive. However, the Executive must provide the Company with Notice
of Termination for “Good Reason” within ninety (90) days of the initial
existence of the condition giving rise to such “Good Reason” and the Company
shall have an opportunity to cure any claimed event of “Good Reason” within
thirty (30) days of receipt of such Notice of Termination from the Executive.
The Company shall notify the Executive of the timely cure of any claimed event
of “Good Reason” and the manner in which such cure was effected, and any Notice
of Termination delivered by the Executive based on such claimed “Good Reason”
shall be deemed withdrawn. An event will not give rise to “Good Reason” if such
event is the result of a decision made with Executive’s express written consent.

2.   Term. The term (“Term”) of this Agreement shall commence on the date first
above written (the “Commencement Date”) and, unless terminated earlier as
provided hereunder, shall continue through the third anniversary of the
Commencement Date (the “Termination Date”); provided, however, that commencing
on the day following the Termination Date (the “Extension Date”), and on the
anniversary of the Extension Date each year thereafter, the term of this
Agreement shall automatically be extended for one additional year, unless at
least 90 days prior to such Extension Date, the Company shall have given notice
that it does not wish to extend this Agreement. Upon the occurrence of a Change
in Control during the term of this Agreement, including any extensions thereof,
this Agreement shall automatically be extended until the end of the Effective
Period and may not be terminated by the Company during such time.



Executive’s Initials:                       

5



--------------------------------------------------------------------------------



 



3.   Notice of Termination.

  (a)   Any termination of the Executive’s employment by the Company, or by any
affiliate of the Company by which the Executive is employed, for Cause, or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with paragraph 11 of this Agreement.
For purposes of this Agreement, a “Notice of Termination” for termination of
employment for Cause or for Good Reason means a written notice which (i) is
given at least thirty (30) days prior to the Date of Termination; (ii) indicates
the specific termination provision in this Agreement relied upon, (iii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, (iv) specifies the employment termination date; and
(v) allows the recipient of the Notice of Termination at least thirty (30) days
to cure the act or omission relied upon in the Notice of Termination. The
failure to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause will not waive any right of the
party giving the Notice of Termination hereunder or preclude such party from
asserting such fact or circumstance in enforcing its rights hereunder.     (b)  
A Termination of Employment of the Executive will not be deemed to be for Cause
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive has
engaged in the conduct described in paragraph 1(g) hereof, and specifying the
particulars of such conduct.     (c)   A Termination of Employment of the
Executive will not be deemed to be for Good Reason unless the Executive gives
the Notice of Termination provided for herein within ninety (90) days of the
initial existence of the event giving rise to Good Reason.

4.   Obligations of the Company Upon Termination of Executive’s Employment
Following a Change in Control.

  (a)   If, during the Effective Period, the Company terminates the Executive’s
employment other than for Cause or the Executive terminates employment with the
Company for Good Reason:

  (i)   The Company will pay Executive all of Executive’s Accrued Compensation
and Accrued Other Benefits;

Executive’s Initials:                       

6



--------------------------------------------------------------------------------



 



  (ii)   The Company will pay severance of three times the sum of Executive’s
Base Salary and Bonus Amount;     (iii)   To the extent not included in
Executive’s Accrued Compensation, the Company will pay Executive a pro-rata
bonus amount for the year of termination, based on Executive’s Bonus Amount; and
    (iv)   The Company will pay for the continuation of the provision of
medical, dental and life insurance benefits for a period of three years
following the Date of Termination to the Executive and the Executive’s family at
least equal to those which would have been provided to them in accordance with
the plans, programs, practices and policies of the Company as in effect and
applicable generally to other peer executives and their families during the
90-day period immediately preceding the Effective Period or on the Date of
Termination, at the election of the Executive; provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
medical, dental and/or life insurance benefits under another employer provided
plan, the medical, dental and/or life insurance benefits described herein will
cease.

  (b)   “Compensation” Under Deferred Compensation and Retirement Plans. Any and
all amounts paid under this Agreement are not intended to be “Compensation” for
purposes of determining Compensation under any and all deferred compensation and
retirement plans sponsored or maintained by the Company or by any affiliate
controlled by the Company.     (c)   Exclusion of Other Severance. The severance
pay and benefits provided for in this paragraph 4 shall be in lieu of any other
severance pay to which the Executive may be entitled under the Company’s
severance plan or any other similar severance plan, agreement, or arrangement of
the Company or any Affiliate.     (d)   Effect of Death or Disability. If the
Executive’s employment is terminated by reason of the Executive’s death or
Disability during the Term of this Agreement, this Agreement shall terminate
automatically on the date of death or, in the event of Disability, on the Date
of Termination. In the event of the Executive’s death following the Executive’s
Date of Termination, but prior to the payment of the severance payments and
benefits provided under paragraph 4 hereof, if any, such payments and benefits
will be paid to the Executive’s Beneficiary.

5.   Form and Time of Payment. The cash amounts provided for in paragraph 4
above shall be paid in a single lump sum payment on the regularly scheduled
payroll day immediately following the 30th day after Executive’s termination
date (but in no event later than March 15th following the calendar year in which
occurs the later of the time the legally binding right to the payment arises or
the time such right first ceases to be subject to a substantial risk of
forfeiture). It is intended that these payments constitute short-term deferred
compensation within the meaning of the applicable Treasury regulations

Executive’s Initials:                       

7



--------------------------------------------------------------------------------



 



    pursuant to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Notwithstanding the preceding two sentences, if Executive is a
“specified employee” at the time Executive separates from service with the
Company and any payment or benefit under paragraph 4 is determined to constitute
non-qualified deferred compensation, such payment shall be made or such benefit
shall be provided on the date that is six months after Executive’s separation
from service with the Company, all as determined in accordance with Section 409A
of the Code.

6.   Mitigation of Damages. The Executive will not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise. Except as otherwise specifically provided
in this Agreement, the amount of any payment provided for under this Agreement
will not be reduced by any compensation earned by the Executive as the result of
self-employment or employment by another employer or otherwise.

7.   Stock Options; Stock Appreciation Rights; Long-Term Cash Bonus; Restricted
Stock; Performance Shares. The benefits provided under paragraph 4 above are
intended to be in addition to the value of any options to acquire common stock
of the Company, Stock Appreciation Rights, shares of Restricted Stock,
Restricted Stock Units, Performance Shares and Long-Term Cash Bonuses awarded
under the Gardner Denver, Inc. Long-Term Incentive Plan (the “Incentive Plan”)
and any other incentive or similar plan heretofore or hereafter adopted by the
Company. The exercisability or vesting of such awards upon a Change in Control
shall be governed by the terms of the Incentive Plan and any award agreements
entered into thereunder.

8.  Tax Effect.

  (a)   General. This paragraph 8 will apply to all Payments, including any
payment made or benefit provided, including any awards and distributions, to
Executive or for Executive’s benefit (i) by the Company, whether or not pursuant
to this Agreement, or (ii) by any other entity in connection with a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the assets of the Company, made hereunder. In the
event of a determination that any payments are subject to the Excise Tax imposed
by Section 4999 of the Code and any related interest or penalties incurred by
Executive (the “Excise Tax”), the Company shall pay to Executive an amount,
within 30 days of the determination of the amount (but in any event no later
than by the end of Executive’s taxable year next following the taxable year in
which the Excise Tax is remitted), which, on an after-tax basis (including
federal income and excise taxes, and state and local income taxes) equals the
Excise Tax. However, if the total Payments do not exceed 110% of the greatest
amount of Payments that could be made to Executive without giving rise to Excise
Tax (the “Excise Limit”), the total Payments will be reduced to the Excise
Limit. For purposes of this paragraph 8, Executive shall be deemed to pay
federal, state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the gross up payment is to be made, taking into
account the maximum

Executive’s Initials:                       

8



--------------------------------------------------------------------------------



 



      reduction in federal income taxes which could be obtained from deduction
of state and local income taxes.

  (b)   Determinations. All determinations required to be made under this
paragraph 8, including as to any underlying assumptions, will be made by an
independent, nationally recognized public accounting firm that (1) the Company
selects before a Change in Control or (2) that is reasonably acceptable to
Executive and selected by the surviving company after a Change in Control (the
“Accounting Firm”). If Executive’s Payments are reduced to the Excise Limit, the
Accounting Firm will provide Executive with a written opinion, in form and
substance reasonably satisfactory to Executive, that (1) Executive is not
required to pay any Excise Tax and (2) Executive’s not reporting any Excise Tax
on Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty on Executive. The Company will
bear all fees and expenses of the Accounting Firm, including any costs of
retaining experts. Determinations by the Accounting Firm in accordance with this
paragraph 8(b) will be binding other than as provided in paragraph 8(c).     (c)
  Overpayment and Underpayment. As a result of uncertainty and complexities in
applying Section 4999 of the Code, it is possible that there may be an
Overpayment or an Underpayment. If the Accounting Firm, the Company (which
includes the position taken by the Company on its federal income tax return),
the Internal Revenue Service, or a court determines that there has been an
Underpayment, the Company will pay Executive the Underpayment within 10 days of
determination (but in any event no later than by the end of Executive’s taxable
year next following the taxable year in which the Underpayment is remitted),
together with interest at the applicable federal rate (as defined in Section
1274(d) of the Code) for the term of the Underpayment. If a final determination
of a court or an Internal Revenue Service proceeding (that has been finally and
conclusively resolved) establishes that there has been an Overpayment, the
Overpayment will be deemed for all purposes to be a loan to Executive that was
made on the date Executive received the Overpayment. Executive agrees to repay
the Overpayment on demand..     (d)   The Executive will notify the Company in
writing within 15 days of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of a Gross-Up Payment. If
the Company notifies the Executive in writing that it desires to contest such
claim and that it will bear the costs and provide the indemnification as
required by this paragraph, the Executive will:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without

Executive’s Initials:                       

9



--------------------------------------------------------------------------------



 



      limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

  (iii)   cooperate with the Company in good faith in order to effectively
contest such claim, and     (iv)   permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company will
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and will indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses. The Company will control
all proceedings taken in connection with such contest; provided, however, that
if the Company directs the Executive to pay such claim and sue for a refund, the
Company will advance the amount of such payment to the Executive on an
interest-free basis, and will indemnify and hold the Executive harmless on an
after-tax basis, from any Excise Tax or income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance.

9.   Non-competition, Non-Solicitation and Confidential Information. For the
Term of this Agreement, for the period of time during which the Executive
receives benefits pursuant to paragraph 4(a)(iv) hereof, and within any state or
similar foreign geographic territory where the Company engages in business, the
Executive covenants and agrees as follows:

  (a)   not to: (i) directly or indirectly act in concert or conspire with any
person employed by the Company in order to engage in or prepare to engage in or
to have a financial or other interest in any business or any activity which the
Executive knows (or reasonably should have known) to be directly competitive
with the business of the Company as then being carried on; or (ii) serve as an
employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity which the Executive knows (or reasonably should have
known) to be directly competitive with the business of the Company as then being
carried on (provided, however, that notwithstanding anything to the contrary
contained in this Agreement, the Executive may own up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934).     (b)  
not to solicit or entice any other employee of the Company or its affiliates to
leave the Company or its affiliates to go to work for any other business or
organization which is in direct or indirect competition with the Company or any
of its affiliates, nor request or advise a customer or client of the Company or
its

Executive’s Initials:                       

10



--------------------------------------------------------------------------------



 



      affiliates to curtail or cancel such customer’s business relationship with
the Company or its affiliates;

  (c)   to abide by the contractual terms of the Executive’s Employee
Nondisclosure Agreement, which was executed during the Executive’s employment
with the Company and remains in full force for ten years following the Date of
Termination;     (d)   to cooperate with the Company and its attorneys in
connection with any and all lawsuits, claims, investigations, or similar
proceedings that have been or could be asserted at any time arising out of or
related in any way to Executive’s employment by the Company or any of its
subsidiaries: and     (e)   not to disparage the Company or otherwise make
comments harmful to the Company’s reputation.     In consideration for the
promises made by Executive in this paragraph 9, Company allocates 40% of the
total present value (as determined upon Executive’s Termination Date) of the
compensation and benefits provided under paragraph 4(iii)-(v) of this Agreement.

10.   Rights and Remedies Upon Breach.

  (a)   The Executive hereby acknowledges and agrees that the provisions
contained in paragraph 9 of this Agreement (the “Restrictive Covenants”), are
reasonable and valid in duration and in all other respects. If any court of
competent jurisdiction determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants will not thereby be affected and will be given full effect without
regard to the invalid portions.     (b)   If the Executive breaches, or
threatens to commit a breach of, any of the Restrictive Covenants, the Company
will have the following rights and remedies, each of which rights and remedies
will be independent of the others and severally enforceable, and each of which
is in addition to, and not in lieu of, any other rights and remedies available
to the Company under law or in equity:

  (i)   Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.     (ii)   Accounting. The right and remedy
to require the Executive to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by the Executive as the result of any action constituting a breach of
the Restrictive Covenants.

Executive’s Initials:                       

11



--------------------------------------------------------------------------------



 



  (iii)   Cessation of Severance Benefits. The right and remedy to cease any
further severance, benefit or other compensation payments under this Agreement
to the Executive or the Executive’s Beneficiary from and after the commencement
of such breach by the Executive.

11   Arbitration. The Company and Executive agree that any claim, dispute or
controversy arising under or in connection with this Agreement (including,
without limitation, any such claim, dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
employee benefit plans, policies or programs) shall be resolved solely and
exclusively by binding arbitration. The arbitration shall be held in the city of
St. Louis (or at such other location as shall be mutually agreed by the
parties). The arbitration shall be conducted in accordance with the Expedited
Employment Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect at the time of the arbitration, except that
the arbitrator shall be selected by alternatively striking from a list of five
arbitrators supplied by the AAA. All fees and expenses of the arbitration,
including a transcript if either requests, shall be borne equally by the
parties. If Executive prevails as to any material issue presented to the
arbitrator, the entire cost of such proceedings (including, without limitation,
Executive’s reasonable attorneys’ fees) shall be borne by the Company. If
Executive does not prevail as to any material issue, each party will pay for the
fees and expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees are recoverable under the Rules). Any action to
enforce or vacate the arbitrator’s award shall be governed by the Federal
Arbitration Act, if applicable, and otherwise by applicable state law. If either
the Company or Executive pursues any claim, dispute or controversy against the
other in a proceeding other than the arbitration provided for herein, the
responding party shall be entitled to dismissal or injunctive relief regarding
such action and recovery of all costs, losses and attorney’s fees related to
such action. Notwithstanding the provisions of this paragraph, either party may
seek injunctive relief in a court of competent jurisdiction, whether or not the
case is then pending before the panel of arbitrators. Following the court’s
determination of the injunction issue, the case shall continue in arbitration as
provided herein.

12.   Notices. Any notice provided for in this Agreement will be given in
writing and will be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid. Any such notice will be deemed given when so delivered personally,
telegraphed, telexed or sent by facsimile transmission, or, if mailed, on the
date of actual receipt thereof. Notices will be properly addressed to the
parties at their respective addresses set forth below or to such other address
as either party may later specify by notice to the other in accordance with the
provisions of this paragraph:

Executive’s Initials:                       

12



--------------------------------------------------------------------------------



 



    If to the Company:       Gardner Denver, Inc.
1800 Gardner Expressway
Quincy, IL 62305 (217) 228-8260 (Fax)
Attention: Corporate Secretary/General Counsel       If to the Executive:

                                                           
                                                           
                                                           

13.   Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Letter Agreement entered into between the Company and the
Executive dated effective                      ___, ___ and any and all prior
employment or severance agreements and related amendments entered into between
the Company and the Executive. Furthermore, the severance payments and benefits
provided for under this Agreement are separate and apart from and, to the extent
they are actually paid, will be in lieu of any payment under any policy of the
Company or any of its affiliates regarding severance payments generally.

14.   Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties hereto or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder will operate as a
waiver thereof, nor will any waiver on the part of any party of any such right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

15.   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of Delaware (without giving effect to the
choice of law provisions thereof), where the employment of the Executive will be
deemed, in part, to be performed, and enforcement of this Agreement or any
action taken or held with respect to this Agreement will be taken in the courts
of appropriate jurisdiction in Delaware.

16.   Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by the Executive and may be assigned by the Company only to any
successor in interest, whether by merger, consolidation, acquisition or the
like, or to purchasers of substantially all of the assets of the Company.

17.   Binding Agreement. This Agreement will inure to the benefit of and be
binding upon the Company and its respective successors and assigns and the
Executive and his legal representatives.

Executive’s Initials:                       

13



--------------------------------------------------------------------------------



 



18.   Counterparts. This Agreement may be executed in separate counterparts,
each of which when so executed and delivered will be deemed an original, but all
of which together will constitute one and the same instrument.

19.   Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

20.   Authorization. The Company represents and warrants that the Board of
Directors of the Company has authorized the execution of this Agreement.

21.   Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.

22.   Tax Withholding. The Company will have the right to deduct from all
benefits and/or payments made under this Agreement to the Executive any and all
taxes required by law to be paid or withheld with respect to such benefits or
payments.

23.   No Contract of Employment. Nothing contained in this Agreement will be
construed as a contract of employment between the Company or any of its
affiliates and the Executive, as a right of the Executive to be continued in the
employment of the Company or any of its affiliates, or as a limitation of the
right of the Company or any of its affiliates to discharge the Executive with or
without cause.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
The Company

                      GARDNER DENVER, INC.       THE EXECUTIVE    
 
                   
By:
          By:        
 
                   
Name:
          Name:        
 
                   
Title:
          Title:        
 
                   

Executive’s Initials:                       

14